FILED
                              NOT FOR PUBLICATION                            AUG 06 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KARINA PIMENTEL-ORNELAS,                         No. 09-70437

                Petitioner,                      Agency No. A073-949-310

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                  On Remand From The United States Supreme Court

Before:         PREGERSON, THOMAS, and PAEZ, Circuit Judges.**

       Karina Pimentel-Ornelas petitions for review of the Board of Immigration

Appeals’ (“BIA”) order upholding an immigration judge’s denial of cancellation of

removal under 8 U.S.C. § 1229b(a). In our original decision, we relied on

Mercado-Zazueta v. Holder, 580 F.3d 1102 (9th Cir. 2009), to hold that Pimentel-

Ornelas could impute her father’s legal status to herself to meet the five-year


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
           Following the death of Judge Pamela Ann Rymer, Judge Harry
Pregerson was drawn to replace Judge Rymer on the panel.
lawful permanent residence requirement under 8 U.S.C. § 1229b(a)(1). We

therefore granted the petition for review. Pimentel-Ornelas v. Holder, 432 F.

App’x 681 (9th Cir. 2011) (unpublished). The Supreme Court granted certiorari,

vacated our decision, and remanded for reconsideration in light of Holder v.

Martinez Gutierrez, 132 S. Ct. 2011, 2017 (2012). See Holder v. Pimentel-

Ornelas, 132 S. Ct. 2680 (2012).

      Because Mercado-Zazueta is no longer valid precedent on the issue of

imputation under 8 U.S.C. § 1229b, see Sawyers v. Holder, — F.3d —, 2012 WL

2507513 (9th Cir. June 29, 2012) (per curiam), we now reject Pimentel-Ornelas’

imputation argument concerning her father’s lawful permanent residence.

      We remand, however, for the BIA to address in the first instance Pimental-

Ornelas’ contention that she had accrued five years of lawful permanent residence

by the time the BIA issued its decision. See Sinotes-Cruz v. Gonzales, 468 F.3d

1190, 1197 (9th Cir. 2006) (“stop time” provision at 8 U.S.C. § 1229b(d)(1) does

not apply to five-year requirement of § 1229b(a)(1)).

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.




                                         2                                     09-70437